Exhibit 10.2

 

COMMON STOCK PURCHASE WARRANT AMENDMENT AGREEMENT

 

OCATA THERAPEUTICS, INC.

 

THIS COMMON STOCK PURCHASE WARRANT AMENDMENT AGREEMENT (the “Agreement”) is
entered into as of November 9, 2015, by and among Ocata Therapeutics, Inc., a
Delaware corporation (the “Company”) and the other parties which are signatories
hereto (individually, an “Investor” and collectively, the “Investors”).

 

In consideration of the mutual premises and covenants contained herein and in
the series of warrants issued by the Company on June 22, 2015 pursuant to that
certain Registration Statement on Form S-3 that became effective on November 14,
2014 (Registration No. 333-199311), as supplemented by that certain Prospectus
Supplement filed on June 17, 2015 (collectively, the “Warrants” and each, a
“Warrant”) and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, do hereby agree as follows:

 

Section 1.              Definitions.  Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Warrants.

 

Section 2.              Existing Warrants.  Each of the Investors is currently a
party to or a beneficial holder of a Warrant exercisable for Warrant Shares in
the amount set forth on Exhibit A attached hereto, which amount of Warrant
Shares represents more than fifty percent (50%) of all Warrant Shares issuable
upon the exercise of all Warrants.

 

Section 3.              Amendment to Warrants.

 

In accordance with Section 5(j) of the Warrants, the Company and each Investor,
on behalf of all Holders, hereby agree that Section 3(c) of each Warrant shall
be amended and restated in its entirety to read as follows:

 

“(c)  Fundamental Transaction. If, at any time while this Warrant is
outstanding, (i) the Company, directly or indirectly, in one or more related
transactions effects any merger or consolidation of the Company with or into
another Person in which the Company is not the surviving entity or the
stockholders of the Company immediately prior to such merger or consolidation do
not own, directly or indirectly, a majority of the outstanding voting securities
of the surviving entity, (ii) the Company, directly or indirectly, effects any
sale, lease, license, assignment, transfer, conveyance or other disposition of
all or substantially all of its assets in one or a series of related
transactions, (iii) any, direct or indirect, purchase offer, tender offer or
exchange offer (whether by the Company or another Person) is completed pursuant
to which the holders of Common Stock are permitted to sell, tender or exchange
their shares for other securities, cash or property and has been accepted by the
holders of a majority of the outstanding Common Stock, (iv) the Company,
directly or indirectly, in one or more related transactions effects any
reclassification, reorganization or recapitalization of the Common Stock or any
compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (other than
as a result of a subdivision or combination of shares of Common Stock covered by
Section 3(a) above) or (v) the Company, directly or indirectly, in one or more
related transactions consummates a stock or share purchase

 

--------------------------------------------------------------------------------


 

agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person or group of Persons whereby such other Person or group acquires
more than 50% of the outstanding shares of Common Stock (not including any
shares of Common Stock held by the other Person or other Persons making or party
to, or associated or affiliated with the other Persons making or party to, such
stock or share purchase agreement or other business combination) (each a
“Fundamental Transaction”), then the Company or any Successor Entity shall, at
any time concurrently with, or within 10 days after, the closing of the
Fundamental Transaction, purchase this Warrant from the Holder by paying to the
Holder an amount of cash equal to (i) the Black Scholes Value of the remaining
unexercised portion of this Warrant on the date of the consummation of such
Fundamental Transaction plus (ii) (x) $250,000.00 times (y) the remaining
unexercised portion of this Warrant on the date of the consummation of such
Fundamental Transaction divided by the remaining unexercised portion of all
Warrants on the date of the consummation of such Fundamental Transaction.  As
used herein “Black Scholes Value” means the value of this Warrant based on the
Black Scholes Option Pricing Model obtained from the “OV” function on Bloomberg,
L.P. determined as of the day of consummation of the applicable Fundamental
Transaction for pricing purposes and reflecting (A) a risk-free interest rate
corresponding to the U.S. Treasury rate for a period equal to the time between
the date of the public announcement of the applicable Fundamental Transaction
and the Termination Date, (B) an expected volatility equal to the lesser of 100%
and the 100-day volatility obtained from the HVT function on Bloomberg, L.P. as
of the Business Day immediately following the public announcement of the
applicable Fundamental Transaction, (C) the underlying price per share used in
such calculation shall be the sum of the price per share being offered in cash,
if any, plus the value of any non-cash consideration, if any, being offered in
such Fundamental Transaction and (D) a remaining option time equal to the time
between the date of the public announcement of the applicable Fundamental
Transaction and the Termination Date, (1) “Successor Entity” means the Person
(as defined below) resulting from or surviving any Fundamental Transaction, and
(2)  “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof. The Company shall
cause any Successor Entity to assume in writing all of the obligations of the
Company under this Warrant and the other Transaction Documents in accordance
with the provisions of this Section 3(c).”

 

Section 4.              Amended Warrants.  Within three (3) day of the date
hereof, the Company shall deliver originally executed Amended Warrants to each
Holder.  The Company shall update the warrant register for each of the Existing
Warrants to reflect the adoption of the Amended Warrants.

 

Section 5.              Acknowledgment.  Each Investor acknowledges and
understands that (i) the Company possesses material nonpublic information
regarding the Company not known to the Investor that may impact the value of the
Warrants (the “Information”), and that the Company is unable to disclose the
Information to the Investor. Each Investor understands, based on its experience,
the disadvantage to which the Investor is subject due to the disparity of
information between the Investor and the Company. Notwithstanding such
disparity, the Investor has deemed it appropriate to enter into this Agreement
and to consummate the transactions contemplated hereby. Each Investor agrees
that none of the Company, its affiliates, principals, stockholders,

 

2

--------------------------------------------------------------------------------


 

partners, employees and agents shall have any liability to the Investor, its
affiliates, principals, stockholders, partners, employees, agents, grantors or
beneficiaries, whatsoever due to or in connection with the Company’s use or
non-disclosure of the Information or otherwise as a result of the transactions
contemplated hereby, and the Investor hereby irrevocably waives any claim that
it might have based on the failure of the Company to disclose the Information.

 

Section 6.              Term.   This Amendment shall be effective for a period
of two hundred and seventy (270) days commencing on the date hereof (the
“Term”), except if a Fundamental Transaction is consummated during the Term, in
which case this Amendment and any of its effects shall be irrevocable. Following
the expiration of the Term, and provided that a Fundamental Transaction is not
consummated during the Term, this Amendment shall be of no further force or
effect, and all amendments or modifications to the Warrants effected hereby
shall be null and void.

 

Section 7.              Miscellaneous.

 

a)            Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Warrants.

 

b)            Notices.  Any notice, request or other document required or
permitted to be given or delivered to an Investor or the Company shall be
delivered in accordance with the notice provisions of the Warrants.

 

c)             Amendment.  This Agreement may be modified or amended or the
provisions hereof waived with the written consent of the Company and each
Investor.

 

d)            Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Agreement.

 

e)             Headings.  The headings used in this Agreement are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Agreement.

 

********************

 

(Signature Page Follows)

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Warrant Amendment Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

OCATA THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Edward Myles

 

 

NAME: Edward Myles

 

 

TITLE: CFO + COO

 

[Signature Page to Warrant Amendment Agreement]

 

--------------------------------------------------------------------------------


 

[INVESTOR SIGNATURE PAGES TO OCATA THERAPEUTICS, INC. COMMON STOCK PURCHASE
WARRANT AMENDMENT AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Warrant Amendment Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

Name of Investor:

 

 

 

Signature of Authorized Signatory of Investor:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

Number of Warrant Shares Subject to Warrant(s) Beneficially Owned By Investor:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

List of Warrants

 

Issue Date

 

Holder

 

# of Warrants

 

Current
Exercise
Price

 

Expiration

 

 

 

 

 

 

 

 

 

 

 

June 22, 2015

 

 

 

 

 

 

7.48

 

December 22, 2020

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------